Citation Nr: 1748118	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral heel disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1989 to July 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this case in June 2015 for an addendum opinion by the VA examiner who provided a September 2012 examination and a May 2014 addendum opinion.  

The Veteran testified before the undersigned Veteran's Law Judge during an April 2015 videoconference hearing.  A transcript is of record. 

In July 2015, the Veteran submitted an expedited processing request indicating that he did not have additional relevant evidence to submit and waiving his right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  Moreover, as the Veteran's substantive appeal (VA Form 9) was received after February 2, 2013, he is presumed to waive AOJ review of evidence received after a substantive appeal is received by the Board.  This matter now returns to the Board for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, this claim must be remanded to ensure substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board finds that the AOJ did not substantially comply with the Board's remand directives because the VA examiner failed to comment on the specific documents identified therein and she did not provide a detailed rationale and comprehensive opinion as requested.  

The Veteran underwent a VA examination regarding his bilateral heel condition in September 2012.  The examiner concluded that the Veteran's condition was less likely related to or caused by his in-service injury based in part on the fact that there was no continuity of treatment since the time of injury until the present time.

Subsequently, the Veteran submitted additional evidence that he experienced foot pain since service.  This evidence included a statement from his mother and two buddy statements.  It also included a private examination report that diagnosed the Veteran with additional foot-related conditions and concluded that it was possible that the Veteran's active duty service could have caused bilateral heel contusions, fat pad damage, and chronic heel pain. 

The claims file was sent back to the VA examiner for additional comment.  In her May 2014 response, the examiner reiterated her prior negative opinion without specifically addressing the private examination report findings or any of the lay statements contained in the record. 

Following a videoconference hearing before the undersigned Veteran's Law Judge, the Board remanded this case for an additional addendum opinion by the same examiner with instructions to provide a comprehensive opinion as to whether the Veteran's current bilateral heel conditions were caused by his active duty service.  She was asked to consider and specifically comment on the private examination report findings and various other documents in the record.  The examiner was further directed to provide a detailed rationale for each opinion generated.

In her July 2015 response, the examiner indicated that she reviewed the claims file and she determined that there remains a lack of evidence that there is a bilateral heel condition that has been chronic since service.  The only rationale she provided was that the evidence on record is subjective.  Accordingly, a remand is necessary to ensure substantial compliance with the Board's prior remand directives. 

Relatedly, a remand is necessary to obtain an adequate VA examination.  VA's duty to assist includes obtaining a medical examination when such an examination is necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide an examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examination and addendum opinions on file are insufficient to decide the claim.  It remains unclear what is the Veteran's current diagnosis and whether his condition is related to his in-service injury.  In addition, a review of the Veterans Benefits Management System (VA's paperless claims processing system) revealed a hand-written note received by VA in August 2016 that details a work-related foot injury suffered by the Veteran in 2001.  The Board determines that this note was not in the record when the VA examination or addendum opinions were completed and it must be considered by a VA examiner in order to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a new, qualified VA examiner to clarify the nature of his current heel disability or disabilities.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner and such review must be noted in the examination report.

The examiner must do the following: 

First, clarify the nature of any left, right or bilateral heel disabilities that have existed at any point since the submission of the Veteran's June 2012 claim.  For any disability identified, the examiner must comment on the presence of bilateral heel contusions, fat pad damage and chronic heel pain.

Since filing his claim, the Veteran was diagnosed with bilateral plantar fasciitis / calcaneal bursitis and left insertional Achilles tendinopathy.  In addition, minimal arthritic changes in the right and left foot and ankle were identified.  If the examiner disagrees with any of these diagnoses, the examiner must explain why.  An opinion must be provided even if these diagnoses have resolved.  

Second, for each current disability identified, the examiner must provide an opinion regarding whether it is at least as likely as not (50 per cent possibility or greater) that the disability began during or was caused by the Veteran's active duty service.  

The examiner must provide a detailed rationale for each opinion generated with citations to the record if needed.

In providing the rationale, the examiner must consider and comment on the following:

* The October 1990 record detailing bilateral heel contusions after the Veteran fell 45 feet from a hill. 
* The Veteran's competent lay statements concerning self-treating his condition until 1996, at which point he sought treatment at the Hartford Hospital.  The Veteran reported that he attempted to retrieve these records and was told they were destroyed.
* Lay statements from the Veteran's mother and two of his friends explaining that the Veteran's feet have been troubling him ever since he returned from active duty service.
* The findings of the December 2012 private examination from the Orthopedic Associates of Hartford that concluded it was possible the Veteran's heel conditions could be related to his fall in service. 

2.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ must readjudicate the claim that has been remanded.  If any benefit sought in connection with the remanded claim is denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This Remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




